DETAILED ACTION

Status of Claims
Claims 1 – 5 were previously pending and subject to a non-final office action mailed 12/21/2021. Claims 1 – 3 were cancelled, claim 4 was amended, and claims 21 – 22 were added in a reply filed 04/21/2022. Claims 4 – 5 & 21 – 22 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amended claims have overcome the previous 112(a) and 112(b) rejections.

Applicant’s arguments filed 04/21/2022 concerning the previous rejection under 35 USC 101 have been fully considered but are not persuasive.   

Applicant initially argues, regarding the previous 101 rejection, that “The claim is narrowly tailored to a specific application that had a problem with speed and efficiency that is improved by the present invention’s use of limits, order priority and storing processed searches for later use. Therefore, claim 11 is not just an abstract idea without something more. It is an improvement to shipping systems and limited to a specific application.”

Examiner respectfully disagrees, and initially notes that the Federal Circuit has indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123USPQ2d 1100, 1108-09 (Fed. Cir. 2017). (See MPEP § 2106.04(a)(I))

Furthermore, the claimed “order priority” and “storing processed searches” functionality has been found by the courts to be directed to well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting “Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price,” “Electronic recordkeeping,” and “Storing and retrieving information in memory,”), and thus does not amount to significantly more than the recited judicial exception.

Regarding the claimed filtering limits, Examiner notes that as per MPEP § 2106.04(d)(1), “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 

A review of the instant specification yielded the following technology-related improvement related to the limits: para. [0043]: teaches that the filter “thresholds may be implemented into the interface to maintain an efficient use of processing unit 202 for searching the database 204 for bookings.” In light of this single teaching regarding a technological improvement described in the instant specification, Examiner submits that the claims do not improve technology because the specification sets forth an improvement but in a mere conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art). This purported improvement is not described in the instant specification such that the improvement would be apparent to one of ordinary skill in the art. The limitations of enforcing a limit on the number or filters is merely directed to the abstract idea itself, rather than to an improvement to a computing device of any other technology. Therefore, Examiner submits that the claims do not include any meaningful step that results in the method of filtering information moving from an abstract data manipulation to specific application.

Applicant’s arguments filed 04/21/2022 concerning the previous rejection under 35 USC 103 have been fully considered but are not persuasive.   

Applicant argues, regarding the previous 103 rejection, that “claim 21 includes that the request to filter the queue is based on a set of attribute-based filters and a filter order priority and the request is processed accordingly. Nothing in the prior art teaches or suggests this feature.”

Examiner respectfully disagrees. For example, Wied discloses the filtering functionally in Fig. 31 & [0194], noting that “A shipper can search for a shipment based on order number, customer number, bill of lading, or DMS number, which the user can select from the pulldown list 490 and enter the corresponding number in the text field 492. After selecting criteria on which to search the user selects "submit" push button 534, and a "Shipper Search Shipment Results" page as shown in FIG. 31 is displayed.” Also see [0227], noting filtering shipment requests according to criteria. Also see Figs. 32 and [0197], “a listing of all shipments that that may have resulted from a search request. This screen is displayed either when a user (either shipper or carrier) selects the "View Shipments" hyperlink 546 or as a result of a search request.”

To the extent to which Wied does not appear to explicitly disclose implementing a filter order priority, Rodriguez, in at least Figs. 13, 18, & Col. 23, Lns. 30 – 35, teaches using a sort-priority (step 1880) which allows the results of a filtering process to be sorted in order “to order the returned options along the ranking parameters established by the user.” Also see Col. 17, Lns. 29 – 61 & FIG. 13, items 1305, 1310, 1332, and 1352, noting “preference rank values” which are used to rank the results of a filtering operation. Therefore, Examiner submits that the combination of Wied in view of Rodriguez teach the contested limitations in full.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 4 – 5 & 21 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving… a first booking request… and a second booking request,” “sending… a filter criteria selection having a limit on searchable attributes than can be selected,” “receiving… a first {and second} request to filter the queue based on a first {and second} set of attribute-based filters and a first {and second} filter order priority,” “processing… the first {and second} request to create a first {and second} subset of the queue unique to the first {and second} request having the first filter order priority.”
	
2A Prong 1: The limitations of “receiving… a first booking request… and a second booking request,” “sending… a filter criteria selection having a limit on searchable attributes than can be selected,” “receiving… a first {and second} request to filter the queue based on a first {and second} set of attribute-based filters and a first {and second} filter order priority,” “processing… the first {and second} request to create a first {and second} subset of the queue unique to the first {and second} request having the first filter order priority,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a “Commercial Interaction” (including sales activities or behaviors and business relations) and also in “Managing Personal Behavior or Relationships or Interactions Between People” (e.g., “filtering content,” see MPEP § 2106.04(a)(2)(II)(C)), but for the recitation of generic computer components. That is, other than reciting a “logistics computing system,” “first remote computing system,” “second remote computing system,” and “database” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction, business relation, or while managing personal behavior or relationships or interactions between people. For example, but for the “logistics computing system,” “first remote computing system,” “second remote computing system,” and “database” language, the functions in the context of this claim encompass providing a subset of booking requests to users based on filter attributes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial transaction or business relation, or while managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “logistics computing system,” “first remote computing system,” “second remote computing system,” and “database” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional limitations of “wherein the limit is implemented to maintain efficiency of the logistics computing system for performing search operations on the data structure,” “such that a first later request containing the first set of attribute-based filters does not need to be processed again and the first subset can be operated on later without reprocessing the first request,” and “wherein, the logistics computing system can maintain computing efficiency by enforcing the limit on the searchable attributes that can be selected, by placing requests in a queue, by filtering based on order priority and by storing the first and second subset for later retrieval, such that previous searches do not need to be reprocessed,” are merely an instruction to “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and is therefore not indicative of integration into a practical application; furthermore, these limitations are also merely generally linking the use of the judicial exception to a particular computer-based technological environment (see MPEP 2106.05(h)). The functions of “aggregating, by the logistics computing system, the first and second booking request and storing the first and second booking request as first and second entries, respectively, in a data structure representing a queue in a database of the logistics computing system,” “storing the first {and second} subset for later retrieval,” “create a first subset of the queue… having the first filter {and second} order priority,” and “sending, by the logistics computing system, the first {and second} subset to the first {and second} remote computing system” are extra-solution activity that is merely appended to the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “logistics computing system,” “first remote computing system,” “second remote computing system,” and “database” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The extrasolution activity of “aggregating, by the logistics computing system, the first and second booking request and storing the first and second booking request as first and second entries, respectively, in a data structure representing a queue in a database of the logistics computing system,” “storing the first {and second} subset for later retrieval,” “create a first subset of the queue… having the first filter {and second} order priority,” and “sending, by the logistics computing system, the first {and second} subset to the first {and second} remote computing system” has been found by the courts to be directed to well-understood, routine, and conventional activity (See MPEP § 2106.05(d)(II), noting “Electronic recordkeeping,” “Storing and retrieving information in memory,” “Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price,” and “Receiving or transmitting data over a network, e.g., using the Internet to gather data”), and thus do not amount to significantly more. The additional limitations of “wherein the limit is implemented to maintain efficiency of the logistics computing system for performing search operations on the data structure,” “such that a first later request containing the first set of attribute-based filters does not need to be processed again and the first subset can be operated on later without reprocessing the first request,” and “wherein, the logistics computing system can maintain computing efficiency by enforcing the limit on the searchable attributes that can be selected, by placing requests in a queue, by filtering based on order priority and by storing the first and second subset for later retrieval, such that previous searches do not need to be reprocessed” is merely an instruction to “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) and is therefore not indicative of integration into a practical application; furthermore, these limitations also merely generally link the use of the judicial exception to a particular computer-based technological environment (see MPEP 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 4 – 5 & 22 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related element of “logistics computing system” in the dependent claims is recited at a high level of generality, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components/software (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 – 5 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wied et al. (US 20050209913 A1), in view of Gutlapalli et al. (US 20090106294 A1), in view of Rodriguez et al. (US 7769611 B1), in view of Pfitzner (US 20130339340 A1).

As per claim 21, Wied discloses an automated method ([0034] & claim 1) for consolidating shipping-logistics, the method comprising:

	• receiving in a logistics computing system a first booking request from a first remote computing system and a second booking request from a second remote computing system ([0035], receiving “electronic shipment requests originating from remote shippers and including shipment specific criteria and carrier access criteria”; [0040], “shippers can post shipment requests” and “may set how shipments are posted”; Fig. 51 & [0214] – [0216] & [0226], the “DMS 680” receiving “electronic shipment requests” from a plurality of shippers 682 using computers 706 to submit booking requests, and “electronic shipment requests are captured and stored by the DMS 680. A shipper is an individual 682 that logs onto the DMS 680 using shipper interface installed on the computer or workstation 706 establishing a communication link over the network 684.” Also see Fig. 27 and [0075], [0183], & [0191], noting receiving a “posting” of a booking request submitted by a shipper, and “Once the user selects the "submit" push button 478, the shipment is posted to the system.” As per Fig. 51 & [0222] – [0224], the first and second computing systems are remote systems i.e., “shipper interface installed on the computer or workstation 706 establishing a communication link over the network 684” to logistics system 680.); 

	• aggregating, by the logistics computing system, the first and second booking request and storing the first and second booking request as first and second entries, respectively, in a data structure representing a queue in a database of the logistics computing system (Abstract, [0034] – [0035], [0220], [0226] “storing the electronic shipment requests in a database of a Dynamic Marketplace System (DMS)”).

Regarding the following limitations,

	• sending, by the logistics computing system, to the first and second remote computing system a filter criteria selection having a limit on searchable attributes than can be selected, the limit being less than the total possible searchable attributes, wherein the limit is implemented to maintain efficiency of the logistics computing system for performing search operations on the data structure,

Wied discloses that a “Search Shipment Page” having filter criterion is transmitted and displayed to users of the system in at least [0167], noting that “the shipper can have the ability to search for shipments that are posted.” As per Figs. 30 & 32 and [0194] & [0197], “FIG. 30 is a representative "Search Shipment Page" displayed by selecting hyperlink 488. A shipper can search for a shipment based on order number, customer number, bill of lading, or DMS number, which the user can select from the pulldown list 490 and enter the corresponding number in the text field 492. After selecting criteria on which to search the user selects "submit" push button 534.” On the search entry page of Fig. 30, an attribute filter is activated by entering or selecting a value, while that attribute filter is deactivated by selecting “Any” i.e., that attribute does not narrow the filtered results, which are submitted using Submit button 534.).

To the extent to which Wied does not appear to explicitly disclose implementing a limit on searchable attributes than can be selected, the limit being less than the total possible searchable attributes, Gutlapalli teaches this element. For example, see least [0016], noting a user interface to perform searches, and [0015], [0019] & [0033], which describe a process for limiting access to the number of search (filtering) fields. As per [0034], “modifications can be made to increase or decrease the number of available searchable fields” i.e., necessarily reducing the number of filtering attributes to a number than is less than a total number of available filters, as some are excluded. As per [0005], Gutlapalli teaches that “Reducing the number of available fields for search through such selection of fields of interest, can improve both the utility and the efficiency of the enterprise-wide search center.” As per at least [0037] – [0038], the search method and system is implemented by a computer processor. Examiner’s note: The limitation “wherein the limit is implemented to maintain efficiency of the logistics computing system for performing search operations on the data structure” is given little to no patentable weight, as the claimed method is not capable of performing the intended use i.e., to enforce or control the aforementioned functions.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the filter limits as in Gutlapalli in the method of Wied with the motivation to “improve both the utility and the efficiency of the enterprise-wide search center,” as evidenced by Gutlapalli (para [0005]).

Regarding the following limitations,

	• receiving, by the logistics computing system, a first request to filter the queue based on a first set of attribute-based filters and a first filter order priority from the first remote computing system; processing, by the logistics computing system, the first request to create a first subset of the queue unique to the first request having the first filter order priority,

Wied discloses, in Fig. 31 & [0194], that “A shipper can search for a shipment based on order number, customer number, bill of lading, or DMS number, which the user can select from the pulldown list 490 and enter the corresponding number in the text field 492. After selecting criteria on which to search the user selects "submit" push button 534, and a "Shipper Search Shipment Results" page as shown in FIG. 31 is displayed.” Also see [0227], noting filtering shipment requests according to criteria. Also see Figs. 32 and [0197], “a listing of all shipments that that may have resulted from a search request. This screen is displayed either when a user (either shipper or carrier) selects the "View Shipments" hyperlink 546 or as a result of a search request.”

To the extent to which Wied does not appear to explicitly disclose implementing a filter order priority, Rodriguez, in at least Figs. 13, 18, & Col. 23, Lns. 30 – 35, teaches using a sort-priority (step 1880) which allows the results of a filtering process to be sorted in order “to order the returned options along the ranking parameters established by the user.” Also see Col. 17, Lns. 29 – 61 & FIG. 13, items 1305, 1310, 1332, and 1352, noting “preference rank values” which are used to rank the results of a filtering operation.).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the filter order priority as in Rodriguez in the method of Wied / Gutlapalli with the motivation to provide filtered results according to user-selected ranking parameters, as evidenced by Rodriguez (Col. 23, Lns. 32 – 34).

To the extent to which Wied does not appear to disclose the following limitation, Pfitzner teaches:

	• storing the first subset for later retrieval such that a first later request containing the first set of attribute-based filters does not need to be processed again and the first subset can be operated on later without reprocessing the first request (See [0040], noting that “The server may store the search results and their associated search terms or criteria in a memory at 510. Subsequently, the server may receive another search request including similar free search terms at 512. Because this search request includes similar search criteria as in the prior search request, the server may retrieve the prior search results stored in the memory at 514, without conducting a real-time search in the ontology. The search results retrieved from prior search requests are replicated for search requests received at a later time instance with similar search criteria.”).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the filter order priority as in Pfitzner in the method of Wied / Gutlapalli / Rodriguez so that “search results may be provided to the user in a shorter period of time by avoiding a real-time search of the entire ontology,” as evidenced by Pfitzner ([0040]).

Wied further discloses:

	• sending, by the logistics computing system, the first subset to the first remote computing system (See Figs. 30 & 32 and [0194] & [0197], noting that results of the search request are received by the shippers.);

Regarding the following limitations,

	• receiving, by the logistics computing system, a second request to filter the queue based on a second set of attribute-based filters and a second filter order priority from the second remote computing system; processing, by the logistics computing system, the second request to create a second subset of the queue unique to the second request having the second filter order priority,

Wied discloses, in Fig. 31 & [0194], that “A shipper can search for a shipment based on order number, customer number, bill of lading, or DMS number, which the user can select from the pulldown list 490 and enter the corresponding number in the text field 492. After selecting criteria on which to search the user selects "submit" push button 534, and a "Shipper Search Shipment Results" page as shown in FIG. 31 is displayed.” Also see [0227], noting filtering shipment requests according to criteria. Also see Figs. 32 and [0197], “a listing of all shipments that that may have resulted from a search request. This screen is displayed either when a user (either shipper or carrier) selects the "View Shipments" hyperlink 546 or as a result of a search request.” Examiner’s note: The duplication of parts (i.e., the first and second filter requests sent by the multiple remote computing systems) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).

To the extent to which Wied does not appear to explicitly disclose implementing a filter order priority, Rodriguez, in at least Figs. 13, 18, & Col. 23, Lns. 30 – 35, teaches using a sort-priority (step 1880) which allows the results of a filtering process in order “to order the returned options along the ranking parameters established by the user.” Also see Col. 17, Lns. 29 – 61 & FIG. 13, items 1305, 1310, 1332, and 1352, noting “preference rank values” which are used to rank the results of a filtering operation.). Rationale to combine Rodriguez persists.

To the extent to which Wied does not appear to disclose the following limitation, Pfitzner teaches:

	• storing the second subset for later retrieval such that a second later request containing the second set of attribute-based filters does not need to be processed again and the second subset can be operated on later without reprocessing the second request (See [0040], noting that “The server may store the search results and their associated search terms or criteria in a memory at 510. Subsequently, the server may receive another search request including similar free search terms at 512. Because this search request includes similar search criteria as in the prior search request, the server may retrieve the prior search results stored in the memory at 514, without conducting a real-time search in the ontology. The search results retrieved from prior search requests are replicated for search requests received at a later time instance with similar search criteria.” Examiner’s note: The duplication of parts (i.e., storing the first and second subsets) has no patentable significance unless a new and unexpected result is produced. See MPEP §2144.04 (VI.)(B.)).). Rationale to combine Pfitzner persists.

Wied further discloses:

	• sending, by the logistics computing system, the second subset to the second remote computing system (See Figs. 30 & 32 and [0194] & [0197], noting that results of the search request are received by the shippers.);

	• wherein, the logistics computing system can maintain computing efficiency by enforcing the limit on the searchable attributes that can be selected, by placing requests in a queue, by filtering based on order priority and by storing the first and second subset for later retrieval, such that previous searches do not need to be reprocessed (Examiner’s note: Since the enforcing, placing, filtering, and storing steps are taught by the prior art as explained above, the recited intended results of the instant invention are likewise necessarily taught by the combination of cited references. Additionally, the claim language of “can maintain computing efficiency” and “such that previous searches do not need to be reprocessed” appears to be an intended use of the system, cannot affect the limitations recited in the claim, does not recite a structural limitation and, therefore, is given no patentable weight. MPEP 2111.04 states: “Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.” Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, in re Danly 263 F.2d 844, 847, 120 USPQ 528-531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (bd Pat. App. & Inter. 1987) (also See MPEP § 2103(I.)(C.))

As per claim 4, Wied / Gutlapalli / Rodriguez / Pfitzner disclose all of the limitations of claim 21. Wied further discloses:

	• receiving, by the logistics computing system, an action on the first request already in the queue ([0202] & [0206], receiving a bid on a posted shipment request.)

As per claim 5, Wied / Gutlapalli / Rodriguez / Pfitzner disclose all of the limitations of claim 4. Wied further discloses:

	• providing, by the logistics computing system, a message that the action on the booking request already in the queue is confirmed or rejected (Fig. 35 & [0208], displaying a “Shipper Bid Acceptance Confirmation Page.” Also [0198], notification of bid acceptance.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wied / Gutlapalli / Rodriguez / Pfitzner, in view of Armstrong et al. (US 20040230328 A1).

As per claim 22, Wied / Gutlapalli / Rodriguez / Pfitzner disclose all of the limitations of claim 21. Regarding the following limitations,

• wherein searchable attributes include product code, special handling code, geography, customer segmentation, airline, aircraft type, aircraft version, capacity, loadability, and hurdle rate,

Wied discloses a plurality of shipping-related searchable attributes, including product code ([0194] & Fig. 30, boxes 490 & 492, “order #”), geography (Fig. 30, boxes 496, 498, 500, 502), capacity (Fig. 30, boxes 522, 524, 526, 528), and loadability (Fig. 30, boxes 530, 532). To the extent to which Wied does not appear to explicitly disclose searchable attributes such as special handling code, customer segmentation, airline, aircraft type, aircraft version, and hurdle rate, Armstrong, in [0082], teaches that a database search engine can be searched by a user “based on any desired criteria,” and that “any… searching criteria and any type of suitable search engine may be provided and used to perform the searching of the database 90 via the primary data visualization platform 62.” In other words, Armstrong teaches that it would have been obvious to a person of ordinary skill to include any desired search criteria for retrieving results from a database, necessarily including shipping-related attributes such as special handling code, customer segmentation, airline, aircraft type, aircraft version, and hurdle rate. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the capability to include any desired searchable attributes as in Armstrong in the database filtering method of Wied / Gutlapalli / Rodriguez / Pfitzner with the motivation to allow “the user to be able to view and search only the data the user wishes to see or use, as opposed to all of the data at any particular time,” as evidenced by Armstrong ([0101]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628